Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Claim Status
Claims 26-39 and 41-50 are pending.
Claims 26-39 and 41-50 are allowed.


Allowable Subject Matter

Claims 26-39 and 41-50 are allowed.

The following is a statement of reasons for the indication of allowable subject matter

Regarding claim 26 the prior art or record taken alone or in combination fail to teach or suggest a test probe comprising: “a plurality of second beams, wherein the substrate couples a first end of individual ones of the second beams with individual ones of the first beams and wherein individual ones of the second beams are angled in a second direction non-perpendicular to the face of the base and non-perpendicular to the face of the substrate, the second direction such that a first lateral offset between the first and second ends of individual ones the first beams is opposed by  a second lateral offset between the first end and a second, free, end of individual ones of the second beams.
”  in combination with all the other elements of claim 26.  

	Claims 27-33 and 50 are also allowed as they further limit claim 26.

Regarding claim 34 the prior art or record taken alone or in combination fail to teach or suggest a test probe comprising: “a substrate, wherein a first side of the substrate is coupled to a second end of individual ones of the first beams, and wherein a second side of the substrate, opposite the first side, is coupled to a first end of individual ones of the second beams, wherein the second beams are coupled with the substrate at a second angle between 20 and 45 degrees from perpendicular to the second side of the substrate, the second angle such that a first direction of the first beams is opposed by a second direction of the second beams ”  in combination with all the other elements of claim 34.  

Claims 35-38 are also allowed as they further limit claim 34.

Regarding claim 39 the prior art or record taken alone or in combination fail to teach or suggest a method of manufacturing a test probe, the method comprising: “coupling a first end of individual ones of a plurality of second beams to a second side of the substrate, opposite the first side, at a second angle between 20 and 45 degrees from perpendicular to the second side of the substrate, the second angle such that a lateral offset associated with individual ones of the first beams  is opposed by a lateral offset associated with individual ones of the second beams.”  in combination with all the other elements of claim 39.  

Claims 41-42 are also allowed as they further limit claim 39.

Regarding claim 43 the prior art or record taken alone or in combination fail to teach or suggest an electrical probe device comprising: “a base, wherein a face of the base is coupled to a second end of individual ones of the first beams, and wherein a second end of individual ones of the second beams is free to contact a device under test (DUT) at a position laterally offset from the second end of individual ones of the first beams by an amount  that opposes a lateral offset between first and second ends of the first beams..”  in combination with all the other elements of claim 43.  

Claims 44-49 are also allowed as they further limit claim 43.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868